Citation Nr: 0315238	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  02-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the cervical spine with residuals of thoracic 
back strain and degenerative disc narrowing, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran has verified active service from August 1973 to 
November 1976 and from March 1981 to September 1984.  He has 
unverified active service from June 1977 to March 1981.

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  The U.S. Court of Appeals for Veterans Claims 
(CAVC) has held that section 5103(a), as amended by the VCAA 
and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  In this case, the veteran did not receive 
notification of the notice requirements of the VCAA, and the 
Board finds that his claim must be remanded for the RO to 
provide him with the notice requirements.  

The veteran's cervical spine disability has historically been 
rated under the provisions of § 4.71a, Diagnostic Code 5293 
(intervertebral disc syndrome).  The rating criteria for 38 
C.F.R. § 4.71a, Diagnostic Code 5293 were changed effective 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002).  The CAVC has held that a liberalizing change in a 
regulation during the pendency of a claim must be applied if 
it is more favorable to the claimant, and if the Secretary 
has not enjoined its retroactive application.  See Marcoux v. 
Brown, 10 Vet. App. 3, 6 (1996), citing Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  The Board notes that the RO 
advised the veteran of the new rating criteria in its 
September 2002 Supplemental Statement of the Case and 
considered the rating revisions in its decision.  The Board 
observes, however, that the most recent VA examination 
occurred in July 2002 indicates that the examining physician 
did not evaluate the veteran's disability under the new 
criteria, most notably, periods of incapacitation were not 
acknowledged or described.  The veteran testified in a 
videoconference hearing in February 2003 that prior to losing 
his job due to his neck problems, he was "pretty much off on 
sick leave" and had exhausted all of his sick leave and 
annual leave due to his back and neck condition.  (Transcript 
at. p. 5.)  Inasmuch as the case must be remanded to the RO 
for the above-mentioned reasons, the RO will be asked to 
accomplish additional necessary development - specifically, 
obtaining a new VA compensation and pension physical 
examination, which considers both the old and the revised 
rating criteria.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied. 

3.  The RO should then arrange for a VA 
orthopedic and neurological examination 
to determine the nature and severity of 
the veteran's traumatic arthritis of the 
cervical spine with residuals of thoracic 
back strain and degenerative disc 
narrowing.  All indicated studies must be 
conducted.  The claims file, or copies of 
pertinent documents located therein, and 
a copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

The examiner should describe the 
manifestations of the veteran's 
intervertebral disc syndrome (IVDS) in 
accordance with pertinent former and 
revised criteria for rating that 
disorder.  Specifically, the examiner 
should (a) render findings as to whether, 
during examination, there is mild, 
moderate, severe, or pronounced IVDS, and 
(b) specify the total duration of 
incapacitating episodes, if any, over the 
past 12 months (an "incapacitating 
episode" being a period of acute signs 
and symptoms due to IVDS that requires 
bed rest prescribed by and treatment by a 
physician).  The examiner should also 
provide findings as to whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back or right hip.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  The 
examiner should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use 
of the neck, upper extremities, and lower 
extremities; to the extent possible, 
he/she should express such functional 
loss in terms of additional degrees of 
limited motion of the cervical spine and 
extremities.  All examination findings, 
together with the complete rationale for 
the comments expressed, should be set 
forth in a printed (typewritten) report.   

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim.  
Specifically, the governing regulation 
provides that failure to report without 
good cause for an examination in 
conjunction with a claim for an increased 
rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2002); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991). 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for traumatic arthritis of the cervical 
spine with residuals of thoracic back 
strain and degenerative disc narrowing, 
currently evaluated as 40 percent 
disabling.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_______________________________________________
	A. P. SIMPSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




